     Case 5:20-cr-00007-JRW Document 1 Filed 03/10/20 Page 1 of 5 PageID #: 1


                                                                                  Fl
                                                                            VAAffsSA l ·
                                                                                              ·IJ-_
                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF KENTUCKY                              NiM$TROftJG, CLERK
                                     AT PADUCAH                                   f1AR 10 Z0Z0
                                                                         w#tB·o:sr
                                                                             "
                                                                                 i·GTKENTU
                                                                                       COURT
                                                                                          C,o,
UNITED STATES OF AMERICA

                                                                    INDICTMENT
V.
                                                             NO.    5 :aCef,q-:S~Lu
                                                                    21 U.S.C.§ 84l(a)(l)
DYJUAN L. BOWERS                                                    21 U.S.C.§ 84l(b)(l)(A)(viii)
                                                                    21 U.S.C.§ 853


The Grand Jury charges:

                                             COUNT I
                     (Possession ·with Intent to Distribute Methamphetamine)

       On or about November 26, 2019, in the Western District of Kentucky, Graves County,

Kentucky, the defendant, DYJUAN L. BOWERS, knowingly and intentionally possessed with

intent to distribute 50 grams or more of methamphetamine, a Schedule II controlled substance, as

defined in Title 21 , United States Code, Section 812.

       In violation of Title 21, United States Code, Sections 84l(a)(l) and 841(b)(l)(A)(viii).



                                   NOTICE OF FORFEITURE

        As a result of committing an offense in violation of Title 21 , United States Code,

 Sections 84l(a)(l) and 841(b)(l)(A)(viii), as specifically charged in Count 1 of this

 Indictment, a felony punishable by imprisonment for more than one year, the defendant,

 DYJUAN L. BOWERS, shall forfeit to the United States, pursuant to Title 21 , United

 States Code, Section 853 , any and all property constituting, or derived from, proceeds the

 defendant obtained, directly or indirectly, as a result of said offense, and any and all of the
Case 5:20-cr-00007-JRW Document 1 Filed 03/10/20 Page 2 of 5 PageID #: 2




 defendant's property used, or intended to be used, in any manner or prut, to commit or facilitate

 the commission of the violation alleged in this Indictment, including but not limited to $1,908 .00

 in United States Currency.

                                              A TRUE BILL.




                                              FOREPERSON -                 C/




-t:U-t-•.c.L.-..-
RUSSELL M. COLEMAN
UNITED STATES ATTORNEY

RMC:LAD




                                               -2-
     Case 5:20-cr-00007-JRW Document 1 Filed 03/10/20 Page 3 of 5 PageID #: 3



UNITED STATES OF AMERICA v. DYJUAN L. BOWERS

                                                            PENALTIES

Count I:               NL IO yrs./NM Life/$ I 0,000,000/both/NL 5 yrs. Supervised Release
                       (NL 15 yrs./NM Life/$20,000,000/both/NL IO yrs. Supervised Release (with notice of one prior qualifying
                       conviction))
                       (NL 25 yrs./NM Life/$20,000,000/both/NL JO yrs. Supervised Release (with notice of two prior qualifying
                       convictions))
Forfeiture
                                                                NOTICE

ANY PERSON CONVICTED OF AN OFFENSE AGAINST THE UNITED STATES SHALL BE SUBJECT TO SPECIAL
ASSESSMENTS, FINES, RESTITUTION & COSTS.


SPECIAL ASSESSMENTS

18 U.S.C. § 3013 requires that a special assessment shall be imposed for each count of a conviction ofoffenses committed after
November 11 , 1984, as follows:

             Misdemeanor:           $ 25 per count/individual              Felony:         $100 per count/individual
                                    $125 per count/other                                   $400 per count/other



In addition to any of the above assessments, you may also be sentenced to pay a fine. Such fine is due immediately unless the court
issues an order requiring payment by a date certain or sets out an installment schedule. You shall provide the United States Attorney's
Office with a CUITent mailing address for the entire period that any part of the fine remains unpaid, or you may be held in contempt of
court. 18 U.S.C. § 3571 , 3572, 3611 , 3612

Failure to pav fine as ordered mav subject vou to the following:

             I.   INTEREST and PENALTIES as applicable by law according to last date of offense.

                      For offenses occurrin!!. after December 12. 1987:

                      No INTEREST will accrue on fines under $2,500.00.

                      INTEREST will accrue according to the Federal Civil Post-Judgment Interest Rate in effect at
                      the time of sentencing. This rate changes monthly. Interest accrues from t_he first business day
                      following ihe two week period after the date a fine is imposed.

                      PENAL TIES of:

                       I 0% of fine balance if payment more than 30 days late.

                       15% of fine balance if payment more than 90 days late.

           2.         Recordation of a LIEN shall have the same force and effect as a tax lien.

           3.         Continuous GARNISHMENT may apply until your fine is paid.

           18 U.S.C. §§ 3612, 3613

                      If you \VILLFULLY refuse to pay your fine, you shall be subject to an ADDITIONAL FINE
                      of not more than the greater of $10,000 or twice the unpaid balance of the fine; or
                      IMPRISONMENT fornot more than I year or both. 18 U.S.C. § 3615
     Case 5:20-cr-00007-JRW Document 1 Filed 03/10/20 Page 4 of 5 PageID #: 4



RESTITUTION


If you are convicted of an offense under Title 18, U.S.C., or under certain air piracy offenses, you may also be ordered to make
restitution to any victim of the offense, in addition to, or in lieu of any other penalty authorized by law. 18 U.S.C. § 3663

APPEAL

If you appeal your conviction and the sentence to pay your fine is stayed pending appeal , the court shall require:

           I.         That you deposit the entire fine amount ( or the amount due under an installment schedule
                      during the time of your appeal) in an escrow account with the U.S. District Court Clerk, or

          2.           Give bond for payment thereof.

           18   u.s.c. § 3572(g)
PAYMENTS

If you are ordered to make payments to the U.S. District Court Clerk's Office, certified checks or money orders should be made payable
to the Clerk. U.S. District Court and delivered to the appropriate division office listed below:

                       LOUISVILLE:                      Clerk, U.S. District Court
                                                        106 Gene Snyder U.S. Courthouse
                                                        601 West Broadway
                                                        Louisville, KY 40202
                                                        502/625-3500

                       BOWLING GREEN:                   Clerk, U.S. District Court
                                                        120 Federal Building
                                                        241 East Main Street
                                                        Bowling Green, KY 42101
                                                        270/393-2500

                      OWENSBORO:                        Clerk, U.S. District Court
                                                        126 Federal Building
                                                        423 Frederica
                                                        Owensboro, KY 42301
                                                        270/689-4400

                       PADUCAH:                         Clerk, U.S. District Court
                                                        127 Federal Building
                                                        501 Broadway
                                                        Paducah, KY 42001
                                                        270/415-6400

If the court finds that you have the present ability to pay, an order may direct imprisonment until payment is made.
Case 5:20-cr-00007-JRW Document 1 Filed 03/10/20 Page 5 of 5 PageID #: 5
            jFORM DBD-34
            JUN.85




             · UNITED STATES DISTRICT COURT
                              Western District of Kentucky
                                      At Paducah

                      THE UNITED STATES OF AMERJCA
                                              vs,



                              DYJUAN L. BOWERS




                                    INDICTMENT

                Count 1 -Possession with Intent to Distribute
                             M ethamphetamine
                21 U.S.C. §§ 841(a)(l) and 841(b)(l)(A)(viii)

                                        Forfeiture

            A true bill.


                      2                                                   on

                                                            f ·~lft\46rso
            Filed in open court this 10th day of March,.2D20.
                                                       Y>WfSSA L
                                                              ,  Clerk   .AJa, Ct.eii(
                                                           ,M~ 10 2026
            Bail, $
